Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
A.	Claims 1, and 3-7 are eligible under 35 USC 101. The Examiner notes that the latest set
of claim amendments goes beyond the limitations and simple implementation of an abstract idea. Based
on this disclosure, the examiner considers this a clear recitation of a claimed invention and features that go beyond the limitations and simple implementation of an abstract idea. Therefore, based on these findings of fact, the examiner understands the claimed subject matter to be patent eligible.
B.	Claim 1 is amended to recite features of: “a communication circuit that is configured to receive and iransmit information between the shared management device and a terminal device associated with the user; a controller circuit that is configured to transmit, via the communication circuit, an instruction to the terminal device to prompt the user to select, yia the terminal device, from the multiple zones, a zone that model a parking lot where the user will start use of a shared vehicle or a parking lot where the user will return the shared vehicle; the communication circuit  further configured to receive a transmission from the terminal device, the transmission including a desionation of the zone that includes the parking lot where the user will start use of the shared vehicle or the parking lot where the user will return the shared vehicle: processing circuitry conferred to: data of starting pots of use of the shared vehicles as use history of the shared vehicles; generate framing data by associating attribution information, the attribution information influencing use of the shared vehicles. with the use history of the shared vehicles and store the training data: a demand for shared vehicles in each zone based on the use history of the shared perform machine learning usme the trainine data to predict the demand for the shared vehicles in 
C.	Claim 1, and 3-7 are eligible under 35 U.S.C 101. The Examiner notes that the instant claim invention overrides the routine, conventional and ordinary use of management device that manages shared vehicles located in an area where a user is presented. 
The Applicant’s Specification, Figs. 3A-3D, paragraphs [0031]-[0034] further notes that in “[0031] As shown in Fig. 3A, a search box 310 and an icon 320 are displayed next to each other in the upper part of a display screen of the mobile information terminal 300. A user first touches and operates the icon 320 to designate a displayed area of map data on the mobile information terminal 300 using the current location of the user PA as a reference. 
In the example shown in Fig. 3A, the display screen displays an area of the map data having multiple zones 500A to 500D including the zone 500A in which the user PA is currently present. 
[0032] As shown in Fig. 3B, when the user selects the zone 500A, the selected zone 500A is enlarged. Multiple marks MK are displayed in the enlarged zone 500A indicating locations of parking lots in the zone 500A. Then, the demand and supply for the shared vehicles 200 are calculated for each parking lot included in the zone 500A. The parking lot that has the largest difference obtained by subtracting the demand from the supply is selected or designated as a parking lot where the user will start use of the shared vehicle 200. In the example shown in Fig. 3B, the mark MK that indicates the parking lot where the user will start use of the shared vehicle 200 is colored and distinguished from the other marks MK. More specifically, when the user selects the zone 500A, which is included in the displayed area of map data, the parking lot with the highest relative value of the supply to the demand for the shared vehicles 200 among the parking lots in the selected zone 500A is automatically selected as a parking lot where the user will start use of the shared vehicle 200. In this manner, a single parking lot is automatically selected from multiple parking lots in the selected zone as a parking lot where the user will start use of the shared 
[0033] As shown in Fig. 3C, a user inputs a keyword in the search box 310 to search for a parking lot where the user will end use of the shared vehicle 200. In the example shown in Fig. 3C, the user inputs the keyword of "residential" in the search box 310. Subsequently, the characteristics information of the zones included in the area where the user 
is present is queried based on the input keyword so that the displayed area of the map data includes zones that correspond to the input keyword. In Fig. 3C, the displayed area of the map data includes zones 500E to 500I that have the characteristics information of "residential". [0034] As shown in Fig. 3D, when the user selects the zone 500E, the selected zone 500E is enlarged. In the same manner as the zone 500A shown in Fig. 3B, the multiple marks MK are displayed in the enlarged zone 500E indicating locations of parking lots in the zone 500E. Then, the demand and supply of the shared vehicles 200 at each parking lot included in the zone 500E are calculated. The parking lot that has the largest difference obtained by subtracting the demand from the supply of the shared vehicles 200 is selected or designated as a parking lot where the user will end use of the shared vehicle 200. In the example shown in Fig. 3D, the mark MK that indicates the parking lot where the user will end use of the shared vehicle 200 is colored and distinguished from the other marks MK. More specifically, when the user selects the zone 500E, which is included in the displayed area of map data, the parking lot with the highest relative value of the demand to the supply of the shared vehicles 200 in the parking lots included in the selected zone 500E is automatically selected as a parking lot where the user will end use of the shared vehicle 200. In this manner, a single parking lot is automatically selected from multiple parking lots in the selected zone as a parking lot where the user will end use of the shared vehicle 200 based on the demand and supply of the shared vehicles 200 in each parking lot included in the zone selected by the user”. 
Furthermore the Applicant’s arguments provide reasons why the claims are directed to a solution and are not directed towards an abstract idea. In pages 7 and 8 of the arguments, the claims are directed to a judicial exception (not admitted), the claims recite additional elements that integrate the exception into a practical application of that exception. Specifically, the claimed subject matter is directed to a device and method by which the following practical effects are achieved: the claimed zone setting 
The claimed subject matter solves this problem by providing a system of electronic communication between the shared vehicle management device and a user’s terminal device, prompting a user to input specific information that is then processed by the device to generate output data that is transmitted to the terminal device in order to facilitate a selection of a desired parking lot while providing even distribution of parking for and use of shared vehicles. This solution is unpresented via a complex system that utilizes training data, attribution information, and machine learning to predict the demand for the shared vehicles in each parking lot.
Furthermore, the system requires the shared vehicle management device, including processing circuitry, to communicate with the terminal device, transmit instructions to the terminal device, receive user inputs via the terminal device, process information based on the user inputs via machine learning, and provide the terminal device with the processed information to facilitate even and convenient distribution of parking for and use of shared vehicles. The recited additionally recited features establish the claims as reciting statutory subject matter.
	Claims 1, and 3-7 are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621